Citation Nr: 1043951	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to March 17, 2009 for the 
award of a 70 percent rating for posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1968 to June 1969.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2006 rating decision by 
the Milwaukee, Wisconsin Department of Veterans Affairs (VA) 
Regional Office (RO) that continued a 50% rating for PTSD.  In 
April 2008, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
claims file.  In May 2008, this matter was remanded for further 
development (to include a contemporaneous VA examination).  In 
January 2010, this matter was remanded again for noncompliance 
with the May 2008 remand.  A July 2010 rating decision awarded 
the Veteran a "staged" (from March 17, 2009) increased (to 70 
%) rating for the  PTSD.  In a September 2010 letter, the Veteran 
stated that he was satisfied with the 70 percent rating; however, 
he disagreed with the effective date assigned.  He indicated that 
the 70 % rating should be effective from the date he filed his 
claim for increase.  The issue is characterized to reflect the 
benefit sought.


FINDING OF FACT

Throughout prior to March 17, 2009 the Veteran's PTSD was 
manifested by symptoms no greater than productive of occupational 
and social impairment with reduced reliability and productivity; 
symptoms of PTSD productive of occupational and social impairment 
with deficiencies in most areas were not shown; entitlement to a 
rating in excess of 50% for PTSD was not shown.


CONCLUSION OF LAW

An effective date prior to March 17, 2009 for the award of a 50% 
rating for the Veteran's PTSD is not  warranted.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400(o)(2), 
4.130, Diagnostic Code (Code) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(April 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notably, the Veteran 
did not receive timely notice.  In May 2008, he was provided with 
general notice regarding how disability ratings and effective 
dates are assigned and the type of evidence needed to 
substantiate his claim such as evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on employment, as well as specific notice regarding 
how the disability rating is made.  The claim was readjudicated 
after further development was completed (and the Veteran had 
opportunity to respond), curing the notice timing defect.  See 
July 2010 supplemental statement of the case.

The Veteran's pertinent postservice treatment records have been 
secured.  The RO arranged for VA examinations in December 2005 
and (pursuant to the Board's remands) in March 2009 and in April 
2010.  In January 2010, the Board found the March 2009 VA 
examination report inadequate because the examiner failed to 
address the presence or absence of the example symptoms provided 
by the rating criteria for determining a level of disability.  
Upon review of the April 2010 VA examination report, the Board 
finds that even though not all questions were specifically 
answered, the report contains sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
features of the disability on appeal as to provide probative 
medical evidence adequate for rating purposes, thus there was 
substantial compliance with the January 2010 remand instructions.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide 
an examination that is adequate for rating purposes); see also 
Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where there is 
substantial compliance with the Board's remand instructions).  
Notably, it is the period prior to March 17, 2009 that is under 
consideration (and a contemporaneous examination would not 
provide findings material in that matter).

B.	Factual Background

Initially, the Board notes that all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal, has been reviewed.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (VA must review the entire record, but does not have to 
discuss each piece of evidence).  Hence, the Board will summarize 
the relevant evidence as appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails to 
show, as to the claim.

This appeal stems from a claim for increase received in October 
2005 (and the period for consideration in this appeal is from 
October 2004 until March 17, 2009).  In his October 2005 claim 
the Veteran stated that his PTSD had worsened; specifically, he 
indicated that he experiences severe anger which caused his 
daughter to move out of the home; was depressed and anxious; 
experiences flashbacks, nightmares, and intrusive thoughts of 
Vietnam 3 to 5 times per week; hallucinates at times; does 
perimeter checks on his house day and night; is obsessed with his 
lawn and home (everything must be perfect); was experiencing 
problems with his employers; and been physically and verbally 
abusive to his wife.

January 2001 to May 2008 treatment records from B.S., M.S.W. show 
ongoing treatment for PTSD.  September to October 2005 records 
note that the Veteran reported helping his son move, enjoyed a 
day trip with his wife, and was close to his father-in-law 
(stating that they enjoyed each other's company -his father-in-
law died shortly after).  A December 2005 statement from B.S. 
notes, in part, that the Veteran's symptoms of PTSD included 
nightly nightmares; intrusive thoughts; flashbacks and 
hallucinations; very violent, frequent, rageful outbursts of 
anger; distrust of others; startle response; and general anxiety.  
It was noted that the Veteran's symptoms had included depressed 
mood; feelings of hopelessness; negative ideation; withdrawal; 
isolation; and suicidal ideation.  A Global assessment of 
functioning (GAF) score of 57 was assigned.

VA treatment records from October 1994 to April 2006 include a 
December 2004 mental health record which notes the Veteran 
reported a recent episode of increased PTSD symptoms after having 
a reminder of Vietnam with the local veterans.  He reported that 
his symptoms included hypervigilence and avoidance of crowds.  
Mental status examination revealed that the Veteran was alert; 
his speech was within normal limits; his thoughts were goal 
directed; his mood was anxious at times; his affect was full; 
there was no overt psychosis; he denied suicidal and homicidal 
ideation.  A February 2005 record notes the Veteran reported that 
his PTSD was well-controlled.

On December 2005 VA examination, the Veteran reported that he 
continued to work full-time at a paper-making company.  He 
reported little absence from work.  He indicated that despite the 
level of responsibility he had at work, he worked alone nearly 
all of the time.  He reported that his children left home as soon 
as they could because of his temper and erratic behavior.  He 
continued to see B.S. generally one to two times a week for PTSD 
counseling.  He spent most of his free time in his basement.  His 
two hobbies were gardening and managing his fish tank.  He noted 
that he had to keep himself busy all the time.  He had no social 
life and spent nearly all of his time alone at home.  His wife 
hosted a 30th birthday party for their daughter during the past 
year, and he referred to it as "the longest day of my life."  
Once people arrived, he stood off to the side until they left. 
Subjective complaints were:  The Veteran stated that he cannot 
stand to be around people; he noted that he needs to keep himself 
busy, otherwise he thinks about his combat experiences in 
Vietnam; he reported significantly disturbed sleep; he did not 
sleep in the same bedroom as his wife because he was so restless; 
he reported vigilant behaviors that were part of his nightly 
routine at home (i.e., checking doors and windows).  Objective 
findings revealed that the Veteran was very irritable throughout 
the examination, at times bordering on hostility.  He positioned 
himself in the room where he could see the door and have his back 
against the sidewall of the examination room; he displayed an 
angry mood; there was no evidence of any kind of psychotic 
thought process or perceptual disturbance (although the Veteran 
reported that his thoughts about Vietnam are so vivid that they 
actually seem real); he noted that olfactory cues are a 
particularly potent trigger to recollections of his combat 
experience.  He had to be careful where he planted his garden; he 
denied suicidal ideation, intention or plan.  PTSD was diagnosed 
and a GAF score of 50 was assigned.  The examiner noted, in part, 
that the Veteran was not emotionally close to anyone and has 
significant emotional numbing.  He indicated that the Veteran had 
significant sleep disturbance; and was hypervigilant and 
extremely irritable.  The examiner noted that the Veteran 
vacillates between anger, rage, and blaming others and himself 
for every problem.

In a February 2006 notice of disagreement, the Veteran stated, in 
part, that the only reason he was able to stay employed was 
because he mainly works alone.  He had no friends, and that he 
drank almost every day to dull the pain of life.  In a February 
2006 statement, the Veteran's wife reiterated that he was very 
angry and anxious all the time.

In an April 2006 statement (associated with his substantive 
appeal), the Veteran indicated that he has memory loss, and has 
notes all over the basement so as not to forget things.  He wrote 
things down because of his memory loss.

In a December 2006 letter, B.S. indicated that the Veteran 
continued to struggle with very serious symptoms of PTSD and 
Major Depressive Disorder.  He indicated that the Veteran 
continues to exhibit serious difficulties with anger and rage.  
It was also noted that the Veteran's other symptoms of PTSD 
included intrusive thoughts and nightmares related to combat 
trauma in Vietnam.

At the April 2008 Travel Board hearing, the Veteran testified 
that his PTSD had increased in severity since his last VA 
examination (in December 2005).  Worsening symptoms included 
increasing rage and anger management problems; violent outbursts 
(to include domestic violence against his wife); daily thoughts 
of suicide; increased depression; relationship problems with 
family members; and increased memory loss.  His wife testified 
that he had increased flashbacks, nightmares, startle effect, and 
rage.  

On March 17, 2009 VA examination, the Veteran reiterated that he 
was extremely angry and anxious.  He reported that he was 
employed full-time, but missed some days.  His wife reported that 
the Veteran tried to kill her (10 or 15 years prior).  He stated 
that he startles easily and that he experiences nightly 
nightmares.  He denied trying to harm himself.  Mental status 
examination revealed that the Veteran was quite hostile at first; 
his flow of thought was logical and coherent, his speech was of 
normal rate and volume; his mood was irritable and anxious; his 
affect was hostile and anxious; his palms were sweaty during the 
interview; he denied auditory or visual hallucinations other than 
his flashbacks; he was off by one date, but was otherwise fully 
oriented; he was able to retain three out of three words 
immediately and two out of three, five minutes later.  Prolonged 
PTSD, severe; depressive disorder, not otherwise specified; 
alcohol abuse were the Axis I diagnoses.  The examiner assigned a 
GAF score of 45, and opined:

"I am asked to detail the nature and severity of all of the 
Veteran's PTSD symptoms.  He is able to hold down a job, 
but his social functioning is greatly impaired.  He has 
anger and rage, which seem to be associated with his PTSD, 
and he is essentially friendless.  He seems to have 
antagonized many people around him.  His antagonizing 
people seem to be associated with his feeling of injustice 
associated with his PTSD.  He seems to lead a life, in 
which his PTSD dominates his entire being.  He has not yet 
received adequate treatment for the PTSD and it would be 
very useful for him to be treated with an antidepressant 
for it and for his depressive symptoms, which seem to be 
associated with his PTSD.  He reported he has not been 
happy since he left the military.  He reported that he 
drinks to dull the pain of his PTSD.  The Veteran does not 
seem to have a significant memory loss as indicated by his 
mental status examination.  It is possible that he has some 
difficulty in day-to-day life and his wife said that he, 
sometimes, tells her that he has told her things that he 
has not, but it does not rise to the level of his having 
significant problems in the interview today."

In an April 2009 criminal complaint, the Veteran was charged with 
disorderly conduct and domestic abuse.

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Under 38 C.F.R. § 4.130, Code 9411 (for PTSD under the General 
Rating Formula for Mental Disorders (General Formula)), a 50 
percent rating is warranted for PTSD when the evidence shows 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect;  
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to  
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when the evidence shows 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation;  
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse  
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to  
establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular 
symptoms. However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).   
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A score of 31 to 40 reflects some impairment in reality 
testing or communication or major impairment in several areas 
such as work or school, family relations, judgment, thinking, or 
mood.  A score of 41 to 50 is assigned where there are "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is 
appropriate where there are "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  Id.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social,  
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
Id. at 46.  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability there from and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

The Court has held that "staged" ratings are appropriate for an 
increased rating claim where the factual findings show distinct 
time periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  
The effective date of an increase in a disability rating shall be 
the earliest date as of which it is factually ascertainable that 
an increase in disability occurred.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The evidence does not show that at any time during the period 
under consideration, i.e., from October 2004 until March 17, 
2009, the Veteran's PTSD symptoms were of such nature and 
severity as to warrant the next higher, 70 percent rating.  
Specifically, there is no evidence of intermittently illogical, 
obscure, or irrelevant speech (the Veteran's speech has been 
described as of normal rate and volume, not pressured, with 
coherent and logical thought process); spatial disorientation (he 
has been described as alert and oriented on evaluation); or 
neglect of personal appearance and hygiene.

While it was noted on December 2005 VA examination that the 
Veteran does day and night perimeter checks of his house; there 
is no evidence that such hypervigilance interferes with 
functioning/daily activities (throughout he remained employed on 
a full-time basis).

Regarding impaired impulse control, while the Veteran reported on 
several occasions to his counselor B.S. that he was extremely 
easily frustrated and had frequent and severe verbal anger 
outbursts especially directed to his wife, such are not shown to 
have been to a degree impacting on all areas (and in particular 
causing deficiencies in his employment).  Significantly, while 
the Veteran has reported not liking to be around people, he does 
not display inability to socialize.  Notably, early during this 
period, he reported enjoying the company of his wife, helped his 
son move, and (until his father-in-law died), enjoyed the father-
in-law's  company.

Psychiatric evaluations have noted the Veteran's denials of 
suicidal and homicidal ideation.

The Board notes that a GAF score of 50 was assigned on the 
December 2005 VA examination.  Such score reflects psychiatric 
impairment that is reflected by a  50 percent rating (serious 
impairment of social functioning).  
The Board notes that in his April 2006 substantive appeal, the 
Veteran reported difficulty remembering things and that he had to 
post notes all over the basement.  A review of postservice 
treatment records and the December 2005 VA examination report 
found no report of such complaint.  Regardless, such impairment 
(of short-term and long-term memory) is specifically encompassed 
by the schedular criteria for a 50 percent rating.

The overall disability picture presented by the Veteran's PTSD 
throughout the entire period of time under consideration (i.e., 
prior to March 17, 2009) is one that does not meet or approximate 
the schedular criteria for a 70 percent rating.  The Veteran's 
PTSD symptoms are not shown to have caused deficiencies in most 
areas; the Board finds particularly noteworthy the absence of any 
objective evidence of substantial adverse effect on the Veteran's 
employability.  See 38 C.F.R. § 4.1 (The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of  working time 
from exacerbations or illnesses proportionate to the severity of 
the several grades of disability.)  Throughout the period of time 
under consideration the Veteran is shown to have been employed in 
a "responsible position".  No loss of time from work is shown 
(or alleged)(the Veteran has indicated that he works somewhat 
isolated from co-workers).  See also 38 C.F.R. § 4,126(a)(b) (The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational [emphasis added] 
and social impairment  . . . . .the agency will consider the 
extent of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.)   

Extraschedular evaluation:

The Board also has considered whether the Veteran's claim warrant 
referral for consideration of an extraschedular rating.  Under 
Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, it must be determined whether the 
disability picture is such that schedular criteria are 
inadequate, i.e., whether there are manifestations of impairment 
that are not encompassed by the schedular criteria.  Second, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, and is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided by 
the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability picture 
and that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's PTSD and 
associated impairment shown to the rating schedule, the Board 
finds that degree of disability shown throughout the entire 
period under consideration is wholly encompassed by the schedular 
criteria, and consequently those criteria are not inadequate.  
Therefore, referral for consideration of an extraschedular rating 
is not necessary. 

Finally, as the record shows that the Veteran was continuously 
employed throughout the appeal period, the matter of entitlement 
to a total disability rating based on individual unemployability 
is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009). 


ORDER

An effective date prior to March 17, 2009 for the award of a 70 
percent rating for PTSD is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


